Title: To Thomas Jefferson from William Jarvis, 3 December 1804
From: Jarvis, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Lisbon 3rd. Decr. 1804
                  
                  By the Ship Cato, Captn. Snow, I had the honor to address you acquainting you with my having shipped a pipe of Arruda Wine double cased in that vessel, accompanied with two sample bottles. I esteemed it a very pleasant wine & I have no doubt that it will prove agreeable. The Ship sailed about 8 days ago for New York. With the most perfect Respect I have the honor to be Sir yr. mo. devoted Sevt.
                  
                     William Jarvis 
                     
                  
               